Title: Questions on the Cow Pea, with Answers of Philip Tabb, [after 30 August 1796?]
From: Jefferson, Thomas,Tabb, Philip
To: Tabb, Philip,Jefferson, Thomas

 
                    
                        [after 30 Aug. 1796?]
                    
                    
                        
                            Questions relative to the
Cow-pea.
                            Answers.
                        
                        
                            1. Does dry or moist Land, rich or poor, suit it best?
                            1 Dry Land of a middle quality.
                        
                        
                            
                            
                        
                        
                            2. is it best in drills or broad-cast.
                            2 hills better than either at least 4 feet distant
                        
                        
                            
                            
                        
                        
                            3. how much seed is sown to the acre in the broad-cast?
                            3 not known 2 or 3 plants enough to a hill.
                        
                        
                            
                            
                        
                        
                            4. what is the time of sowing, and particularly where it is to be followed by wheat?
                            4 from the 1st. to the 15 June, this Crop never followed by fall sowing here the growth being remarkably slow, till the latter end of Summer
                        
                        
                            
                            
                        
                        
                            5. what is the time of gathering?
                            5 from the middle of Sept. to the last of Novemr.
                        
                        
                            
                            
                        
                        
                            6. does it ripen generally together, or successively?
                            6 successively until stopt by the frost.
                        
                        
                            
                            
                        
                        
                            7. how is it gathered, by the hand, by the scythe or the sickle?
                            7 by hand or rather by Stock turned in to fatten.
                        
                        
                            
                            
                        
                        
                            8. what is it’s produce according to the land and season?
                            8 Not ascertained probably from 15 to 20 Bushels the acre if alone it is rarely planted without Corn here.
                        
                        
                            
                            
                        
                        
                            9. is the haulm good fodder?
                            9 every part is good food for stock
                        
                        
                            
                            
                        
                        
                            10. is the grain given whole or ground?
                            10 whole in this country
                        
                        
                            
                            
                        
                        
                            11. what kinds of stock does it suit?
                            11 Horses Hoggs horned Cattle and Sheep
                        
                        
                            
                            
                        
                        
                            12. is it eatable by man also?
                            12 it is eatable but inferior to most of its species for that purpose.
                        
                    
                 